Title: To James Madison from Hugh F. Rose, 15 January 1816
From: Rose, Hugh F.
To: Madison, James


                    
                        Sir,
                        Charleston, S. C. Jany. 15. 1816.
                    
                    From the knowledge I have of your philanthropic disposition, and, the acquaintance I know you have with my family, most particularly my late fath⟨er⟩ Colonel Hugh Rose of Amherst virginia I have presumed to

address you instead of the Secrey War. A few days Since I received orders that carried me from one island to another in this harbor. Not having gotten these in full I supposed from what I saw that they were intended to harrass. I consequently tendered my resignati⟨on⟩ but have this day been made to understand that this order alluded to was given in Consequence of the informality of Lt. Col. Wm. Lindsay.
                    I wish to continue in Service & believe that every officer under whom I have Served will at least say, that I am assiduo⟨us⟩ humane &c.
                    Genl. Gaines, I presume will have received my letter of resignation before this will reach Washington. With Sentiments of High esteem Yr. Mo. obt. Srvt
                    
                        Hugh F. RoseHospl. Surgns. mateU,S, Army
                    
                